Citation Nr: 1412040	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1951 to October 1954.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the Board at a May 2013 hearing conducted at the RO. A transcript of the hearing is of record.

The Board remanded this case for additional development in July 2013 to include scheduling a VA examination to address the etiology of the Veteran's present asthma.  Unfortunately the opinion obtained is inadequate for the reasons explained below.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 2014, a VA examiner provided an opinion that the Veteran's asthma was not related to military service because his pneumonia he was treated for in service resolved and pneumonia does not lead to asthma.  The Veteran has also contended, however, that his asthma is due to exposure to high humidity and mold while stationed in Fort Jackson, South Carolina.  A supplementary opinion is warranted to address these additional theories of entitlement posited by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who performed the February 2014 VA examination.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination to ascertain the origins or etiology of his asthma.  The entire claims file (i.e., any paper claims file and medical records contained in VBMS, Virtual VA, CAPRI and AMIE) must be reviewed by the examiner in conjunction with the examination.  

The examiner should note that the Veteran's theories of entitlement including exposure to high humidity and mold while stationed in Fort Jackson, South Carolina, as well as his treatment for pneumonia in service. 

After review of the claims file please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his present asthma had its clinical onset during active service, or is related to any in-service disease, event, or injury, including exposure to high humidity or mold in Fort Jackson, South Carolina and/or treatment for pneumonia.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

